929



   OFFICE   OF THE AITORNEY   GENERAL   OF TEXAS




Honorable 0, a. 8. naungaon
Qelteralwer
Texa8 Prleon 8yItem
matail1e, Texas




                                        reopeot to it0
                                        6e Vernon's no-




            raf%matioa . All l3Pbuaero ahallb@
            world titml the      8on~allS aabap
            on ruam omsd or p"ieaoed by the Bkte#
            mll in no erolltBball the labor of a
maorable      01 J.       Se Ellingrrorr- Rrga e




              paomr     be 8Old to q     oontraator      sr
              lsrraes to tork on tu’ms,    or SlseMmre,
              nor *all   sw     IsQsr   be worked on
              any farm or 0 tr sxylss,  up      i!tlmrSP, ex-
              ospt such farabe onm3 or lsased by
              the Gtats of TstuC



              a    roM  by Is,
                           wnriatlon    the OozWot'5   tlmf3 anil
eervi4x3s    are     no   1
                       srhisoanbuttheybsloxqforthe
fimo b&.ng to the 00&a
                    8 to as a pmalty for a trsas~eselon
or th43 law.  The t&3 and mezvloss of such com%at,         thsro-
fore,arsaolo           the subjsot-anttsr   of  -7ate    aentraet
botreen  the 00ntr at aal another,    but they 8r0, In such man-
ner as a,y be @zsaribadby tho et&tat&s, a pops a%bjsOf-
ptter   for eontractbetween ths State rad another.         The
stat3 itmlf, howver, aan do aothlngthat would prt the
eomict,    a& In$iMsnWlly     31.28labor, beyoxl it6  control.

          speoifieally, our statutes prmids Ear tbo gsner-
al oo?~trol of the Prison Systsm as f'ollowsi

                   lThsT-    P&onBamd,tog~Umr‘
              85th the nanagsrha-r      provided
              for, shall be tested with the sxeXns2vs
              Iswbgmmt    aIxl00lltro1 of the lw.eon
              systsm,mldollpropsrt~bsl~
              thereto0 eubjsot   only to the lImita=
              tions Of this Aat, axl shall be rs-

              iikTzi%?&%S~~~                zxr
              the moper aarea trsatamt,teedUgr
              QlOthlng and zarulag0Qnt of the prls-
              onare oonfln&~thoreln.~

           &t&o10 eltwj authorhes     the Texas Frlson Board
to manage nnl oontrol the Prison Syeten through a Eanager
selected br it* and erprossly declares athe duty of' suoh
Unager   shallsxtsmdto   the emplOym3nt   and thsdlsthaPgSr
vith the approval of theBoard,    of suob persons  as qb3
rrcoessary for the sffl0ien.t oonluot of the Prison Bgstemg

               Th8Leglslature   inits   regularbien&&l     appro-
 priation     pro~Ues.for   the various employees of the Edison
 8yStem,     8hbh OUqtOmr.$8 ~h%SfratOd    d3i ths a~O~t~~
 for   tho   ciurmntbIenIIiUm Uhersin the V~W~OUS O!?fiOs2~ as2
Bonor8810    0. J. 8. Elliryson - Fags 8




s0p lo y ssn
           swdsd in th eia p o r a tlo
                                   o fth
                                       a elyotem           8x93
naamd,    lnslaaia6 m    omployeoo as farm mmagsro,
amaistunt    iarm mnugers8  dog rsrgwntr,  piaet  men,
stsmrds,     guards, and the Itie. It TUB the svldsztt
intention   of fho Legislature    that ghoao sPpl~yeee
tom   to '80 fres QBPI 00      1s0t0sntrast*,andmt
wllvlots.     o8vlou8ly,       3Lagi81at~~      OsuldaUth~rlce
the use of oomiots       in tlio psr?ornbanae
                                           of those sex--
riose not lasompattile tit& ths Stats*5 duty of re-
etralnt and the oonvlatd  duty to serve, but It has
not don3 80 In the partiou1sr as to wblsh you imqulrs.

             me   smploopDllt or ssnv%si& 60 gufwds 38 ths
o&bBl%tiOB   Of t&S   PPiSOB   8yStWU    fs 00 ObVbRO~LO~~~Sd
to the gtmwal   ga-inslplos and the statutory
hsreinabovs mrBtloBQcl and'dlsstum?d aa that

or of the l!anugsr to control the PrMon            sJ&mh

             lfo therefore answac your inquiry in the nsga-
t1t0.

                                        very truly your0